Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION On Sepetember 28, 2017, Aptevo Therapeutics Inc. (“Aptevo” or the “Company”) completed the sale to Saol International Limited (“Saol”) of three hyperimmune products marketed by the Company: WinRho® SDF for autoimmune platelet disorder and hemolytic disease of the newborn; HepaGam B® for the prevention of Hepatitis B following liver transplantation and for treatment following hepatitis B exposure; and VARIZIG® for treatment following exposure to varicella zoster virus for individuals with compromised immune systems (the “Hyperimmune Business”). The purchase price is up to $74.5 million and includes an upfront payment of $65.0 million and an additional potential milestone payment totaling up to $7.5 million related to the achievement of certain gross profit based milestones. In addition, the Company may receive up to $2.0 million related to collection of certain accounts receivable after the closing. Saol has deposited $3.25 million of the upfront amount in an escrow account for the purposes of satisfying any indemnification claims brought by Soal pursuant to the LLC purchase agreement.
